Citation Nr: 0336441	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance pursuant to Chapter 
30, Title 38 of the United States Code; Chapter 32, Title 38 
of the United States Code; or Chapter 1606, Title 10 of the 
United States Code.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1976 
to April 1977, and on active duty from December 1977 to 
December 1985 and from April 1989 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) that the veteran did not meet the service 
requirements for eligibility for VA educational assistance.  


FINDINGS OF FACT

1.  The veteran served on active duty for training from July 
1976 to April 1977, and active duty from December 1977 to 
December 1985 and from April 1989 to April 2001.

2.  While on active duty the veteran did not make monetary 
contributions to the Chapter 32 educational assistance 
program.

3.  The veteran's eligibility for educational benefits due to 
his reserve service terminated in May 1988 with his discharge 
from the reserves.


CONCLUSION OF LAW

The veteran is not eligible for educational assistance 
pursuant to Chapter 30, Title 38 of the United States Code; 
Chapter 32, Title 38 of the United States Code; or Chapter 
1606, Title 10 of the United States Code, as a matter of law.  
10 U.S.C.A. §§ 16131, 16132 (West 2002); 38 U.S.C.A. §§ 3001, 
3011, 3202, 3221, 3222 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5050, 21.5052, 21.7040, 21.7044, 21.7520, 21.7540 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not raised any specific contentions regarding 
his eligibility for educational assistance.  He has asserted 
that, because he had 20 years of active duty, he should be 
eligible for some sort of educational assistance.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2002).  As will 
be explained below, the Board finds that given the nature of 
the veteran's claim, the VCAA is not applicable to the claim.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Manning v. Principi, 16 Vet. App. 534 
(2002).  In the instant case the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations pertaining to 
eligibility for educational assistance.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  
See 38 C.F.R. § 3.103 (2003).  In the July 2002 notice of 
denial and the November 2002 statement of the case the RO 
informed the veteran of the regulatory requirements for 
eligibility for educational assistance under the multiple 
programs administered by VA and the Department of Defense.  
The veteran has not submitted or identified any additional 
evidence which would have a bearing on this case.



Relevant Law and Regulations

Eligibility under Chapter 30, Title 38 of the United States 
Code (the All Volunteer Force Educational Assistance Program)

An individual may be eligible for basic educational 
assistance under Chapter 30 if he or she became a member of 
the Armed Forces or first entered on active duty as a member 
of the Armed Forces after June 30, 1985, and made the proper 
election to participate in the Chapter 30 program.  An 
individual may also be eligible for Chapter 30 benefits if he 
or she met the eligibility requirements for educational 
assistance pursuant to Chapter 34, and (1) has entitlement 
remaining under Chapter 34; (2) completed the requirements 
for a secondary school diploma, or successfully completed 12 
semester hours in a college program; (3) after June 30, 1985, 
served at least three years continuous active duty; (4) 
following completion of the three years of active duty, 
either continued on active duty or was honorably discharged; 
and (5) was on active duty at any time during the period 
beginning on October 19, 1984, and ending on July 1, 1985, 
and continued on active duty without a break in service.  
38 U.S.C.A. §§ 3001, 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7044 (2003).

Eligibility under Chapter 32, Title 38 of the United States 
Code (Post-Vietnam Era Veterans' Educational Assistance)

Chapter 32, Title 38 of the United States Code provides for a 
participatory program for educational assistance to eligible 
veterans and servicepersons.  Whether an individual not on 
active duty has basic eligibility to participate under 
Chapter 32 depends upon when he or she entered the military 
service, the length of that service, and the character of 
that service.  The individual must have (1) entered the 
military service after December 31, 1976, and before July 1, 
1985; (2) not have had basic eligibility under 38 U.S.C. 
Chapter 34; (3) received an unconditional discharge or 
release under conditions other than dishonorable from any 
period of service upon which eligibility is based; (4) served 
on active duty for a least 181 continuous days, or have been 
discharged or released from active duty for a service-
connected disability.  38 U.S.C.A. § 3202 (West 2002); 
38 C.F.R. § 21.5040 (2003).

An individual, who is otherwise eligible to become a 
participant, must apply to the service department under which 
he or she serves upon forms prescribed by the service 
department and/or Secretary of Defense.  No application to 
participate may be made before entry upon active duty, and 
each application must be submitted in time to permit the 
service department to make the required deduction from the 
individual's military pay for at least one month before the 
applicant's discharge or release from active duty.  Each 
individual who agrees to participate must do so for a minimum 
period of 12 consecutive months, and the contribution shall 
be at least $25 per month but not more than $100 per month.  
38 U.S.C.A. §§ 3221, 3222 (West 2002); 38 C.F.R. § 21.5050, 
21. 5052 (2003).

Eligibility under Chapter 1606, Title 10 of the United States 
Code (Educational Assistance for Members of the Selected 
Reserve)

An educational assistance program for certain members of the 
Selected Reserve has been established to encourage membership 
in the Selected Reserve of the Ready Reserve.  The Armed 
Forces will determine whether a reservist is eligible to 
receive benefits.  To be eligible a reservist must (1) 
enlist, reenlist, or extend an enlistment as a Reserve for 
service in the Selected Reserve so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment, or extension; or be appointed as, 
or be serving as, a reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) 
complete his or her initial period of active duty for 
training; (3) be participating satisfactorily in the Selected 
Reserve; and (4) not have elected to have his or her service 
in the Selected Reserve credited toward establishing 
eligibility to benefits provided under 38 U.S.C. Chapter 30.  
10 U.S.C.A. §§ 16131, 16132 (West 2002); 38 C.F.R. 
§§ 21.7520, 21.7540 (2003).

Analysis

The veteran presented discharge certificates showing that he 
served on active duty for training from July 1976 to April 
1977, and that the terminal date for his reserve obligation 
was in July 1982.  He entered active duty in December 1977 
and was honorably discharged in December 1985.  He again 
entered active duty in April 1989 and was honorably 
discharged in April 2001.

In his June 2002 application for educational assistance the 
veteran did not specify whether he was claiming entitlement 
under Chapter 30, Chapter 32, or Chapter 1606.  He indicated 
that he was unsure of which education benefit applied to him.  
Although the application instructions directed him to explain 
why he thought he was eligible for educational assistance, he 
did not do so.

The RO received evidence from the service department that he 
was not eligible for educational assistance under Chapter 32 
because he had not made contributions to that program, and 
that his eligibility for Chapter 1606 benefits terminated in 
May 1988, coincident with termination of Reserve service.  
The Board is bound by the service department's determination 
regarding the veteran's eligibility for the educational 
assistance programs.  See Spencer v West, 13 Vet. App. 376 
(2000) 
[the service department's findings regarding service status 
are binding on VA].  
The veteran has not presented or alluded to any evidence to 
the contrary.  He is not, therefore, eligible for educational 
assistance pursuant to Chapter 32 or Chapter 1606 as a matter 
of law.

Eligibility for educational assistance under Chapter 30 is 
dependent on having entered on active duty after June 30, 
1985 and electing to participate in that program, or meeting 
the requirements based on Chapter 34 eligibility.  The 
evidence shows that the veteran initially entered on active 
duty in December 1977, and he was not, therefore, eligible to 
participate in Chapter 30.  

In addition, although he may have been eligible to 
participate in Chapter 34 prior to its demise and he was on 
active duty from October 19, 1984 to July 1, 1985, he did not 
continue on active duty without a break in service (he was 
discharged from service in December 1985 and he re-enlisted 
in April 1989).  The veteran cannot, therefore, establish 
eligibility for Chapter 30 educational assistance based on 
having been eligible for Chapter 34 benefits.

In summary, a review of the veteran's discharge certificates 
reveals that, based on his service dates, the only program 
for which he may have been eligible was the Chapter 32 
program.  According to the service department, the veteran 
did not elect to participate in the Chapter 32 program, and 
made no contributions to the program.  He has not contended 
otherwise.  The Board finds, therefore, that the criteria for 
eligibility for educational assistance under any of the 
programs administered by VA are not met, and that entitlement 
is, therefore, denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the 
law and not the evidence is dispositive, the Board should 
deny the claim as a matter of law].

In essence, the veteran is contending that he is entitled to 
some educational benefits due to his lengthy service.  To 
some extent, the veteran appears to be raising an argument 
couched in equity. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994). 
As explained above, the Board has decided this case based on 
the law.  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  Moreover, it appears that the 
veteran could have participated in the Chapter 32 program, 
but he elected not to do so.





ORDER

The claim of entitlement to educational assistance pursuant 
to Chapter 30, Title 38 of the United States Code; Chapter 
32, Title 38 of the United States Code; or Chapter 1606, 
Title 10 of the United States Code is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



